          Case 1:19-cr-00118-RA Document 64
                                         63 Filed 05/08/20
                                                  05/07/20 Page 1 of 2




                                                          May 7, 2020
BY ECF

Honorable Ronnie Abrams
United States District Judge
Southern District of New York

    Re:   United States v. Jesus Encarnacion,
          19 Cr. 118 (RA)

Dear Judge Abrams,

    I represent defendant Jesus Encarnacion in the above-captioned case. On
January 22, 2020, Mr. Encarnacion pled guilty. His sentencing is currently
scheduled for June 12, 2020.

    As the Court may recall, at an earlier stage in this case Mr. Encarnacion filed
notice pursuant to Federal Rule of Criminal Procedure 12.2 regarding his intention
to present an insanity evidence at trial. See ECF Dkt. 19. That notice, and any
other proposed trial defenses, were obviously withdrawn by his guilty plea. In
response to the notice, the Court appointed Dr. Stuart Kleinman to conduct an
examination of Mr. Encarnacion and file a report pursuant to 18 U.S.C. §§ 4242(a)
and 4247(b), (c). See ECF Dkt. 28. However, contrary to the requirements of
§ 4247(c) (stating that any expert appointed pursuant to these statutes “shall”
provide his report to defense counsel and that the report must include specific
findings), defense counsel has never been provided with Dr. Kleinman’s report.

    By correspondence dated May 7, 2020, the government informed defense
counsel that, in connection with sentencing, it intends to employ or rely on a report
from Dr. Kleinman. However, to date, Dr. Kleinman has not filed any report with
the Court or disclosed any report to defense counsel. Defense counsel previously
contacted Dr. Kleinman and he refused to disclose any findings or conclusions, or
have any substantive discussions about his findings with defense counsel.

    Pursuant to the explicit requirements of § 4247, defense counsel respectfully
requests that Dr. Kleinman and the government be ordered to immediately disclose
               Case 1:19-cr-00118-RA Document 64
                                              63 Filed 05/08/20
                                                       05/07/20 Page 2 of 2



his report to defense counsel. Counsel respectfully reserves the right to object to
the use of this report or any portion of it in connection with Mr. Encarnacion’s
sentencing, consistent with the requirements of Federal Rule of Criminal
Procedure 12.2(c)(4) and other applicable statutory and case law. Thank you for
consideration of this application.

                                                                 Sincerely,
                                                                 /s/
                                                                 Sarah Baumgartel, Esq.
                                                                 Assistant Federal Defender
                                                                 52 Duane Street, 10th Fl.
                                                                 New York, NY 10007
                                                                 T: (212) 417-8772
                                                                 Sarah_Baumgartel@fd.org
cc: AUSA Kimberley Ravener (by ECF)




 No later than May 13, 2020, the Government shall respond to Defendant's letter motion
 requesting the immediate disclosure of Dr. Kleinman's report.


 SO ORDERED.


               _____________________________
               Ronnie Abrams, U.S.D.J.
               May 8, 2020
